In an action to recover damages for personal injuries, the defendant Great Atlantic & Pacific Tea Company, d/b/a Food Emporium, appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered July 2, 1998, which denied the motion of the defendants Arizona Lipnob Estates, Inc., and Great Atlantic & Pacific Tea Company, d/b/a Food Emporium, for summary judgment dismissing the complaint.
Ordered that the appeal from so much of the order as denied that branch of the motion which was for summary judgment dismissing complaint insofar as asserted against the defendant Arizona Lipnob Estates, Inc., is dismissed, as the appellant is not aggrieved thereby; and it is further,
Ordered that the order is reversed insofar as reviewed, on the law, that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against Great Atlantic & Pacific Tea Company, d/b/a Food Emporium, is granted, the complaint is dismissed insofar as asserted against that defendant, and the action against the remaining defendant is severed; and it is further,
Ordered that the appellant is awarded one bill of costs.
Since the record establishes that the allegedly defective condition over which the plaintiff tripped and fell was readily observable by a reasonable use of one’s senses, the appellant was entitled to summary judgment dismissing the complaint (see, Moran v County of Dutchess, 237 AD2d 266; Perez v New York City Indus. Dev. Agency, 223 AD2d 628; Zaffiris v O’Loughlin, 184 AD2d 696). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.